Citation Nr: 0115037	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
October 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan. 

On March 21, 2001, a hearing was held at the RO before the 
undersigned.  A transcript of the hearing has been associated 
with the claims folder.

The Board observes that the veteran filed additional medical 
records in March and April 2001 that had not been previously 
considered by the RO.  However, in statements attached to 
those records, the veteran waived review of the additional 
evidence by the RO and the issuance of a supplemental 
statement of the case.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (2000), that evidence need not be considered by 
the RO.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.

2.  The symptoms of the veteran's bipolar disorder have 
resulted in total industrial impairment.






CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for 
bipolar disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C.A. § 5107); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his psychiatric 
disability.  The RO has found the claim to be well grounded, 
obtained all available medical records pertinent to this 
claim and provided the veteran with a current VA examination 
of this disability.  There is no outstanding evidence which 
should be obtained.  In sum, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.
I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service connection for anxiety reaction was granted in April 
1969.  Following the assignment of a total temporary total 
disability rating (100 percent), pursuant to 38 C.F.R. § 
4.29, based on hospitalization from November 18, 1969, to 
March 1, 1969, a 10 percent disability evaluation was 
assigned.  The rating assigned to the veteran's service-
connected mental disorder ranged between 10 and 50 percent 
over the next 18 years.  A 30 percent disability rating was 
in effect when the veteran filed his claim for an increased 
evaluation in July 1998.

In October 1998, the veteran was afforded a VA psychiatric 
examination.  He reported seeing a psychiatrist every two 
weeks.  He reported going through "lots of periods of 
depression."  The veteran described a rather unique, 
extended semi-fugue state in which he seemed to be under some 
type of controlled mania for a period of something like three 
years during which he rambled around the country.  He 
endorsed auditory hallucinations and suicidal ideation.  His 
ability to maintain personal hygiene and other activities of 
daily living appeared excellent.  The rate and flow of his 
speech were normal.  The veteran's recent and remote memory 
appeared to be within normal limits.  He was oriented to 
person, place, and time.  There was no evidence of psychotic 
thought processes or thought disorder.  He described his 
mental process as being in an uncontrolled state of speeding-
up.  The diagnosis, in pertinent part, was "excitational" 
state, periodic; history of bipolar disorder, dysthymia.  The 
veteran was assigned a 50 on the Global Assessment of 
Functioning (GAF) Scale.  The examiner noted that a "salient 
point of information" was the veteran's history of taking 
Benzodiazepine drugs for the past 30 years.

By a rating action dated in December 1998, the 30 percent 
disability rating assigned for bipolar disorder was increased 
to 50 percent.  The veteran appealed this decision.  

Medical records from the Marquette General Hospital show that 
the veteran was hospitalized for depressive symptomatology 
and suicidal ideation on November 21, 1998.  The veteran had 
recently had some manic behavior and had gotten himself into 
credit card debt.  Following treatment, which included 
placing him back on Lithium, the veteran was discharged on 
December 12, 1998.  The diagnosis was bipolar illness.

An Attending Physician's Statement was received from K. 
Raval, M.D., in January 2000.  Therein, the veteran was noted 
to have been diagnosed as having bipolar disorder and post-
traumatic stress disorder (PTSD).  Dr. Raval indicated that 
the veteran's chronic mental illness did not allow him to 
function well psychosocially.  He indicated that the 
veteran's medications did not allow for gainful employment.  
In that regard, he stated the veteran required regular 
medication for maintenance treatment.  Dr. Raval further 
opined that the veteran was always prone to relapses and 
recurrences of his mental illness when put under the usual 
stress related to job activity.  He did not expect the 
veteran to be able to return to work.

A report from the Disability Determination Services of the 
State of Michigan shows that the veteran was afforded a 
mental status examination in January 2001.  At that time, he 
reported that he had been receiving disability benefits from 
the Social Security Administration (SSA) since 1984.  He 
indicated that he received routine psychiatric treatment 
through VA and non-VA health care providers.  He stated he 
lived in a cabin in a small community, and that he would 
leave his cabin only to get his mail and get something to 
eat.  He said he spent the balance of his time reading.  He 
indicated that he did not like people, and that he preferred 
to be by himself.  The veteran's overall motor activities 
tended to be very lethargic.  He did not appear to be relaxed 
nor was he a very pleasant individual.  His self-esteem 
seemed very marginal.  He was a relatively verbal individual 
who tended to use language reasonably well to express 
himself.  However, his thought process did not seem very well 
organized secondary to anxiety.  While he denied symptoms of 
psychosis, the veteran did report a period of mania that 
lasted two-and-a-half years and involved him traveling all 
over the country.  He also openly discussed his thoughts of 
suicide and two different attempts that he had made.  His 
overall affect was highly depressed.  He also tended to be 
very negative as well as highly agitated.  The diagnosis was 
bipolar disorder, most recent episode mixed, moderate.  On 
the GAF Scale the veteran was assigned a 48.

The veteran was afforded a personal hearing before the 
undersigned in March 2001.  He said he had difficulty 
interacting with people.  He described his history of 
compulsive behavior, to include a period in 1995 when he went 
off his medication and traveled all over the country.  He 
stated that he had not worked since 1979.  He reported that 
he had been receiving disability benefits from the SSA since 
1984.  The veteran said he was unmarried, and that he had 
very little social contact with his son from a previous 
marriage.  He stated his medications were necessary in order 
to prevent him from going into severe periods of mania or 
depression.  Nevertheless, he said he still experienced manic 
episodes on a daily basis.  His representative maintained 
that the veteran's bipolar disorder in conjunction with his 
service-connected prostate disorder prevented him obtaining 
and/or maintaining substantially gainful employment.

The report of an April 2001 psychiatric evaluation from 
Lakeside Counseling Service is also record.  It was noted at 
that time that the veteran frequently spoke with his eyes 
closed in a preaching type tone, which was slightly loud at 
times.  He had a tendency toward pontification.  His dress 
was casual and his hygiene was fair.  There was no gross 
motor agitation.  His speech was generally relevant and 
coherent, tight, and goal directed.  Recent, remote, and 
immediate memory appeared to be intact.  There was no 
evidence of delusions, hallucination, or homicidal or 
suicidal ideation.  The diagnoses, in pertinent part, were 
PTSD and bipolar disorder, not otherwise specified versus 
bipolar, type II.  The veteran was assigned a 58 on the GAF 
Scale.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9432, a 50 percent 
evaluation is assigned when bipolar disorder is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for bipolar disorder if 
it is productive of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for bipolar disorder if 
it is productive of total social and occupational impairment 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

A GAF score between 41 and 50 means that there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
involves moderate symptoms or impairment.  See The American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, pages 46-47 (4th ed.).

The veteran's psychiatric complaints include severe anxiety 
with extended episodes of mania, severe depression, suicidal 
ideation, isolation from others, problems with thought 
process, and irritability.  It has been frequently noted that 
the constellation of the veteran's symptoms cause him to be a 
very unpleasant individual.  He has been unemployed since 
1979.  He has also been receiving disability benefits from 
the SSA since 1984.  He receives outpatient psychiatric 
treatment on a routine basis and must take medication every 
day to control the symptoms of his bipolar disorder.  Even 
then, the veteran continues to experience episodes of mania 
every day.  His GAF scores on examination have ranged from 48 
to 58.  In his January 2000 report, Dr. Raval stated that the 
veteran's chronic mental illness made him prone to relapses 
and recurrences when put under usual job related stress.  He 
further indicated that the veteran's mental disorder 
prevented him from working.  Based on the above, the Board 
finds that the symptoms of the veteran's bipolar disorder 
cause total occupational and social impairment.  A 100 
percent schedular evaluation is therefore warranted.

The Board notes that the veteran, through his representative, 
raised the issue of entitlement to a total disability 
evaluation based upon individual unemployability at his March 
2001 personal hearing.  It would be the normal practice of 
the Board to refer the issue to the RO for the appropriate 
development.  However, in view of the fact that the veteran 
will now receive a 100 percent schedular evaluation for his 
service-connected bipolar disorder, the Board finds that no 
useful purpose would be served in pursuing this matter 
further.





ORDER

An increased evaluation of 100 percent for bipolar disorder 
is granted, subject to the criteria applicable to the payment 
of monetary benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

